Citation Nr: 1742463	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  06-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disability to include recurrent folliculitis, cysts of the right ear lobe, and residuals thereof.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Army from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran testified at RO hearings in January and October 2007.  Transcripts of those hearings are associated with the claims file. 

This matter was remanded in December 2008, April 2011, and October 2012 for further development.  

The Veteran raised the issue of entitlement to service connection for depression secondary to tinnitus.  See March 2016 letter from the Veteran.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's skin disability to include recurrent folliculitis, cysts of the right ear lobe, and residuals thereof is related to his military service.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disability to include recurrent folliculitis, cysts of the right ear lobe, and residuals thereof is met.  38 U.S.C.A. §§ 1101, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Chapter I, Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b).

In this case, the Board finds that the first Shedden element is met.  The record shows that the Veteran was treated for recurrent folliculitis and right ear lobe cysts, which is a chronic infectious and inflammatory condition.  See, e.g., May 2017 VA medical expert opinion; March 2004 Surgery Brief Post Op Note from Ponce VA Medical Center (VAMC).  The condition has required surgery, which left the Veteran with residuals including some scarring.  See, e.g., July 2011 VA right ear examination.  Accordingly, the Board finds that the Veteran has a current skin disability including a recurrent skin infection of the right ear lobe and residuals thereof.  

The Board also finds that the second Shedden element is met in this case.  The record shows that the Veteran was treated for a sebaceous cyst of the right ear during his service, which may be related to his current skin disability.  See, e.g., February 1964 entry in the Veteran's service treatment records.  The Veteran was also treated for otitis externa of the left ear during his service, and the Veteran is currently service-connected for bilateral otitis externa, which is an infectious and inflammatory condition.  See, e.g., March 2010 rating decision; Veteran's August 1965 separation examination.  Accordingly, the Board must determine whether the Veteran's current recurrent skin disability of the right ear lobe and residuals thereof is related to his service including secondary to his otitis externa.

The Board considered several negative nexus opinions in the record that indicated that the Veteran's current skin disability is not related to his service.  The Board found that the VA examinations did not adequately address the Veteran's treatment records for a right ear cyst during service in the context of his recurrent folliculitis.  Accordingly, the Board submitted this case to a medical expert for review, who opined that it is unlikely that after 40 or more years the sebaceous cyst excision in 1964 was related to the Veteran's diagnosis of recurrent folliculitis in 2004, 2006, and 2007.  See May 2017 VA medical expert opinion.

The Board affords some probative weight to the opinion of the medical expert as he considered the evidence of record including the Veteran's treatment history and lay statements.  The Veteran and his representative were afforded sixty days to present additional evidence and comments regarding the opinion, and they did not identify any specific deficiencies or inadequacies in the opinion.  Nevertheless, the Board notes that the medical expert did not fully address the question of whether the Veteran's otitis externa could have caused or aggravated his right ear lobe disability.  

The Board affords some weight to the Veteran's statements indicating that the service-connected otitis externa is related to his right ear lobe symptoms.  In particular, the Veteran alleges that the otitis externa produces pus, which leaks on to his right ear lobe.  See, e.g., September 2012 Statement in Support of Claim.  The treatment records confirm the presence of a fluid, which may contain infectious agents of a fungal or bacterial nature.  See, e.g., October 2004 treatment records from Ponce VAMC.  These facts as reflected in his medical records suggest that the otitis externa and the right ear lobe cysts are related to the same recurrent infection or if the otitis externa otherwise irritates and aggravates the right ear lobe.  The Board considered conducting further development on this issue by obtaining another medical opinion on the matter.

However, the Board finds further development is unnecessary because the evidence is in equipoise as to whether the Veteran's skin disability is related to his service including as secondary to his service-connected bilateral otitis externa.  After applying the benefit of the doubt in the Veteran's favor, the Board finds that the claim must be granted.


ORDER

Entitlement to service connection for a skin disability to include recurrent folliculitis, cysts of the right ear lobe, and residuals thereof is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


